Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 07/20/2020.
Claims 1-30 are pending for examination.

                                        Claim Rejections - 35 USC § 103           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claims 1-2 and 10-11 are rejected under 35 U.S.C 103 as being unpatentable over FAXER et al. (US 2020/0336264) which incorporate the disclosure (specification) of provisional app 62/566,604 in view of Haghighat et al. (US 2020/0275416). 

As of claim 1, FAXER discloses a method for wireless communication, comprising: 2transmitting a first reference signal using a first set of reference signal 3resources (FAXER, para [0060] [0145] the wireless device using resource indicator (=first set of reference signal) to obtain a first candidate precoder matrix and transmitting the first  SRS (=first reference signal) which corresponds to transmit first the first set of reference signal resources associated with a first set of reference 4signal ports having a first precoding configuration applied to a set of antenna ports (FAXER, para[0060] [0064]network node signal to the UE the number of ports per SRS resource to be used and para [0145] UE obtain a first candidate precoder matrix which corresponds to a first set of reference 4signal ports having a first precoding configuration);
 5receiving an uplink grant and a sounding reference signal (SRS) resource 6indicator (SRI) that indicates at least one reference signal port from the first set of reference 7signal ports is to be used for an uplink transmission (FAXER, para [0061] [0072] discloses wireless device receive an UL grant including SRS resource indicators (SRI) from the network node wherein SRS resources containing antenna port);
8identifying that a second reference signal is to be transmitted after receiving 9the uplink grant and before the uplink transmission (FAXER, para [0172] UE receive DL RS resource indicator to obtain a second candidate precoder matrix (=second reference signal), 
FAXER does not explicitly discloses Haghighat teaches identifying that a second reference signal and  the second reference signal associated 10with a second set of reference signal resources (Haghighat [0111] each of the second SRIs associate one or more SRS ports (=second set of reference signal resources) to one of the second transmit precoding information indications).  

1imodifying the second reference signal based at least in part on the receiving 12the uplink grant (Haghighat, para [0111] [0114] [0299] SRI include a first index corresponding to one or more SRS ports and a second index corresponding to a precoding matrix associated with such SRS port and be modified accordingly for SRIs which corresponds to modifying the second reference signal based at least in part on the receiving 12the uplink grant).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FAXER with modifying the second reference signal as taught by Haghighat in order to allow smooth channel estimation as taught by Haghighat in para [0006]. 

As of claim 10, FAXER discloses a method for wireless communication, comprising: 2receiving, from a user equipment (UE), a first reference signal that is 3transmitted using a first set of reference signal resources (FAXER, para [0060] [0145] the wireless device using resource indicator (=first set of reference signal) to obtain a first candidate precoder matrix and transmitting the first SRS (=first reference signal) which corresponds to base stations receive a first reference signal),
the first set of reference signal 4resources being associated with a first set of reference signal ports having a first precoding 5configuration applied to a set of antenna ports of the UE (FAXER, para [0060] [0064] network node signal to the UE the number of ports per SRS resource to be used and para [0145] UE obtain a first  having a first precoding configuration);
selecting at least one reference signal port from the first set of reference signal ports to be used by the UE for a first uplink transmission (FAXER, para [0104] UE receiving an indication of a selected SRS resource set to use for a SRS transmission from the one or more configured SRS resource sets which corresponds to base station select one reference signal port from the first set of reference signal ports to be used by the UE for a first uplink transmission);
WO 2019/141147PCT/CN2019/071596688transmitting an uplink grant and a sounding reference signal (SRS) resource 9indicator (SRI) to the UE that indicates the at least one reference signal port for the first 10uplink transmission (FAXER, para [0061] [0072] [0158] discloses the network node (base station)  signals an UL grant to the wireless device SRS resource indicators (SRI) wherein SRS resources containing antenna port); and 
FAXER does not explicitly discloses Haghighat teaches IIidentifying, based at least in part on the uplink grant, that a second reference 12signal is to be transmitted by the UE before the first uplink transmission, the second reference 13signal to be transmitted using a second set of reference signal resources associated with a 14second set of reference signal ports having a second precoding configuration applied to the 15set of antenna ports (Haghighat, para  [0111] [0112] each of the second SRIs associate one or more SRS ports (=second set of reference signal resources) to one of the second transmit precoding information indications and  Haghighat para [0142] the estimated CSI be based on any of a direct measurement on reference signals that corresponds to second reference signal and para [0296] 
 Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FAXER with modifying the second reference signal as taught by Haghighat in order to allow smooth channel estimation as taught by Haghighat in para [0006]. 

As of claim 12, rejection of claim 1 cited above incorporated herein, in addition modified FAXER- Haghighat discloses the modifying the second reference 2signal comprises: 3using the first precoding configuration associated with the first set of reference 4signal resources for the second set of reference signal resources ( FAXER, para [0159] determining a precoding configuration for the SRS transmission based on the selected SRS resource set and the at least one SRS transmission setting. Para [0150] UE precoding an SRS using the second candidate precoder matrix to produce a second precoded SRS and transmitting the second SRS).

1 As of claim 111, rejection of claim 10 cited above incorporated herein, in addition modified FAXER- Haghighat discloses 2determining that the first precoding configuration associated with the first set 3of reference signal resources corresponding to the at least one reference signal port will be 4used for the second reference signal (FAXER, para [0060] [0064] network node signal to the UE the number of ports per SRS resource to be used and para [0145] UE obtain a first  having a first precoding configuration); and 
5applying one or more parameters for receiving the second reference signal 6based at least in part on the determining (FAXER, [0020] one or more configured SRS resource sets to use for a SRS transmission and UE determine a precoding configuration (=parameters)  for the SRS transmission based on the selected SRS resource set and the at least one SRS transmission setting).

Claims 7-8 and 16 are rejected under 35 U.S.C 103 as being unpatentable over FAXER et al. (US 2020/0336264) which incorporate the disclosure (specification) of provisional app 62/566,604 in view of Haghighat et al. (US 2020/0275416) and further in view of PARK et al. (US 2019/0379501). 

As of claim 17, rejection of claim 1 cited above incorporated herein, in addition modified FAXER- Haghighat does not explicitly discloses but PARK teaches 2receiving, from a base station, an indication of a timing threshold (PARK, para [0018] [0673] receive form the BS ,the SRS transmission period (=timing threshold) is indicated by SRS resource indication (SRI)), 3wherein the modifying the second reference signal is based at least in part on 4the timing threshold (PARK para [0607] transmits the SRSs (=second reference signal)  every SRS transmission instance which corresponds to modifying the second ref signal and transmit the second SRS).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting an uplink 

1As of claim 18, rejection of claim 7 cited above incorporated herein, in addition modified FAXER- Haghighat-PARK discloses a set of candidate timing thresholds is 2indicated via higher layer signaling, the timing threshold being selected from the set of 3candidate timing thresholds and being transmitted in control information included with the 4uplink grant, the higher layer signaling comprising at least one of radio resource control 5(RRC) signaling or a medium access control (MAC) control element (CE) (PARK, para [0613] discloses the gNB  send corresponding SRI field (timing threshold) through the higher layer signal (e.g., RRC signaling) wherein Haghighat para [0013] one or more SRI(s) comprised in a downlink control information (DCI) carrying the UL grant).

1 As of claim 116, rejection of claim 10 cited above incorporated herein, in addition modified FAXER- Haghighat does not explicitly discloses but PARK teaches 2transmitting, to the UE, an indication of a timing threshold (PARK, para [0018] [0673] transmitting the SRS transmission period (=timing threshold) indicated in SRS resource indication (SRI)).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting an uplink .

Claims 17-18, 20-22, 24 and 27-30 are rejected under 35 U.S.C 103 as being unpatentable over FAXER et al. (US 2020/0336264) which incorporate the disclosure (specification) of provisional app 62/566,604 in view of PARK et al. (US 2019/0379501). 

1 As of claim 17, FAXER discloses a method for wireless communication, comprising: 2transmitting a first reference signal using a first set of reference signal 3resources (FAXER, para [0060][0145] the wireless device using resource indicator (=first set of reference signal) to obtain a first candidate precoder matrix and transmitting the first SRS (= first reference signal) which corresponds to transmit first reference signal using a first set of reference signal resources), the first set of reference signal resources being associated with a first set of 4reference signal ports having a first precoding configuration applied to a set of antenna ports (FAXER, para[0060] [0064] network node signal to the UE the number of ports per SRS resource to be used and para [0145] UE obtain a first candidate precoder matrix which corresponds to a first set of reference 4signal ports having a first precoding configuration);
5receiving an uplink grant that indicates at least one reference signal port from 6the first set of reference signal ports is to be used for an uplink transmission (FAXER, para [0060] [0061] [0072] discloses wireless device receive an UL grant including SRS resource indicators (SRI) from the network node wherein SRS resources containing antenna port be used for an uplink transmission); and 

7determining, based at least in part on a time difference threshold associated 8with a timing of receiving the uplink grant, whether a subset of reference signal resources to 9be used for a first uplink transmission is to be selected from the first set of reference signal 10resources (FAXER, para [0219] discloses determines a precoding configuration for the SRS transmission based on the selected SRS resource set (=reference signal resources) and the at least one SRS transmission setting and transmits a SRS).
FAXER does not explicitly discloses a time difference threshold however Park teaches a time difference threshold associated 8with a timing of receiving the uplink grant
(PARK, para [0018] [0673] the SRS transmission period (=time difference threshold) corresponding to the indicated SRS resource indication (SRI) which corresponds to time difference threshold associated 8with a timing of receiving the uplink grant).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting an uplink grant and a sounding reference signal (SRS) resource 9indicator (SRI) to the UE as taught by FAXER with a time difference threshold associated 8with a timing of receiving 

As of claim 24, FAXER discloses method for wireless communication, comprising: receiving, from a user equipment (UE), a first reference signal that is transmitted using a first set of reference signal resources (FAXER, para [0060] [0145] the wireless device using resource indicator (=first set of reference signal) to obtain a first candidate precoder matrix and transmitting the first SRS (=first reference signal) which corresponds to base stations receive a first reference signal),
the first set of reference signal resources being associated with a first set of reference signal ports having a first precoding configuration applied to a set of antenna ports of the UE (FAXER, para [0060] [0064] network node signal to the UE the number of ports per SRS resource to be used and para [0145] UE obtain a first candidate precoder matrix which corresponds to a first set of reference 4signal ports having a first precoding configuration); 
selecting at least one reference signal port from the first set of reference signal ports to be used by the UE for a first uplink transmission (FAXER, para [0104] UE receiving an indication of a selected SRS resource set to use for a SRS transmission from the one or more configured SRS resource sets which corresponds to base station select one reference signal port from the first set of reference signal ports to be used by the UE for a first uplink transmission);
transmitting the uplink grant to the UE according to the timing for transmitting the uplink grant to the UE (FAXER, para [0061] [0072] [0158] discloses the network node (base station)  signals an UL grant to the wireless device);

FAXER does not explicitly discloses a time difference threshold however Park teaches determining a timing for transmitting an uplink grant to the UE that indicates the at least one reference signal port for the first uplink transmission, the timing being based at least in part on a timing threshold (PARK, para [0018] [0673] the SRS transmission period (=time difference threshold) corresponding to the indicated SRS resource indication (SRI)  which corresponds to time difference threshold associated 8with a timing of receiving the uplink grant).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting an uplink grant and a sounding reference signal (SRS) resource 9indicator (SRI) to the UE as taught by FAXER with a time difference threshold associated 8with a timing of receiving the uplink grant as taught by PARK in order to enhance the uplink transmission by a user equipment (UE) in a wireless communication system as taught by PARK in para [0008].

11As of claim 118, rejection of claim 17 cited above incorporated herein, in addition modified FAXER- PARK discloses   2transmitting, after transmitting the first reference signal and before a start of 3the uplink grant, a second reference signal using a second set of reference signal resources(PARK: abstract and [0008]  a second SRS that is a target of the SRS resource configuration information; and transmitting precoded the second SRS to the base station on an SRS resource indicated by the SRS resource information, and the second SRS may be transmitted based on the precoding applied to the first SRS indicated by the association configuration information),  4the second set of reference signal resources being associated with a second set of reference 5signal ports having a second precoding configuration applied to the set of antenna ports (FAXER, Para [0150] UE precoding an SRS using the second candidate precoder matrix to produce a second precoded SRS and transmitting the second SRS); and 
6determining, based at least in part on the time difference threshold associated 7with the timing of receiving the uplink grant, that the subset of reference signal resources to 8be used for the first uplink transmission is selected from the first set of reference signal resources rather than the second set of reference signal resources. (FAXER, para [0145]   performing the SRS transmission process comprises: the wireless device using a DL RS resource indicator to obtain a first candidate precoder matrix (=first set of reference signal)).

As of claim 120, rejection of claim 17 cited above incorporated herein, in addition  modified FAXER- PARK discloses 2receiving, from a base station an indication of the time difference threshold (PARK, para [0018] [0673] discloses the SRS transmission period (=time difference threshold)).

 As of claim 121, rejection of claim 20 cited above incorporated herein, in addition  modified FAXER- PARK discloses a set of candidate time difference 2thresholds is received via higher layer signaling and the time difference threshold is selected 3from the set of candidate time difference thresholds and is received in control information 4included with the uplink grant, the higher layer signaling comprising at least one of radio 5resource control (RRC) signaling or a medium access control (MAC) control element (CE) (PARK, para [0613] discloses the gNB  send corresponding SRI field (timing threshold) through the higher layer signal (e.g., RRC signaling) wherein Haghighat para [0013] one or more SRI(s) comprised in a downlink control information (DCI) carrying the UL grant).

1 As of claim 122, rejection of claim 20 cited above incorporated herein, in addition  modified FAXER- PARK discloses the time difference threshold is 2provided in timing information associated with a sounding reference signal (SRS) resource 3indicator (SRI) in the uplink grant (PARK, para [0018] [0673] discloses the SRS transmission period (=time difference threshold)).
 
1 As of claim 127, rejection of claim 24 cited above incorporated herein, in addition  modified FAXER- PARK discloses 2transmitting, to the UE, an indication of the timing threshold (PARK, para [0018] [0673] discloses the SRS transmission period (=timing threshold)).

 As of claim 128, rejection of claim 27 cited above incorporated herein, in addition  modified FAXER- PARK discloses the indication of the timing threshold 2is transmitted in higher layer signaling prior to the first reference signal, and wherein a set of 3candidate timing thresholds is indicated via higher layer signaling, the timing threshold is 4selected from the set of candidate timing thresholds and is transmitted in control information 5included with the uplink grant (PARK, para [0613] discloses the gNB  send corresponding SRI field through the higher layer signal (e.g., RRC signaling) and PARK, para [0018] [0673] discloses the SRS transmission period (=timing threshold) wherein Haghighat para [0013] one or more SRI(s) comprised in a downlink control information (DCI) carrying the UL grant).

1As of claim 129, rejection of claim 28 cited above incorporated herein, in addition  modified FAXER- PARK discloses the higher layer signaling comprises 2at least one of radio resource control (RRC) signaling or a medium access control (MAC) 3control element (CE) (FAXER, para [0064] a set of SRS transmission settings using higher layer signaling (e.g. RRC signaling).

As of claim 130, rejection of claim 27 cited above incorporated herein, in addition  modified FAXER- PARK discloses the timing threshold is a timing  information associated with a sounding reference signal (SRS) resource indicator (SRI) (PARK, para [0017SRS resource indication (SRI) be received from the base station and para [0018] [0673] discloses the SRS transmission period (=timing threshold)).

Allowable Subject Matter
Claims 3-6, 9, 12-15, 19, 23 and 25- 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471